                      Case
AO 199A (Rev. 12/11- EDCA     1:17-cr-00057-DAD
                          [Fresno])                             Document
                                    Order Setting Conditions of Release    36 Filed 05/15/20 Page 1Page
                                                                                                    of 31 of     3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )             Case No.      1:17-CR-00057-DAD
JOSEPH ADRIAN RIVERA,                                            )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the probation officer or supervising officer in writing before making any
    change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CA
                                                                                     Place



      on                 JUNE 8, 2020 AT 10:00 AM BEFORE JUDGE DROZD (AS DIRECTED BY PROBATION)
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                      Case[Fresno])
 AO 199B (Rev. 09/08- EDCA  1:17-cr-00057-DAD                  Document
                                                              36 Filed 05/15/20 Page 2 of 3
                                    Additional Conditions of Release (General)                                                    Page 2 of       3 Pages

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                    Name of person or organization
         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                      CUSTODIAN
      (7)       The defendant shall:
                (1)    the defendant shall not leave the judicial district without permission of the court or probation officer;
                (2)    the defendant shall report to the probation officer and shall submit a truthful and complete written report within
                        the first five days of each month;
                (3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
                        probation officer;
                (4)    the defendant shall support his or her dependents and meet other family responsibilities;
                (5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
                        training, or other acceptable reasons;
                (6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
                (7)    the defendant shall refrain from any use of alcohol and shall not purchase, possess, use, distribute, or administer
                        any controlled substance or paraphernalia related to any controlled substances, except as prescribed by a
                        physician;
                (8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
                        administered;
                (9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
                        person convicted of a felony, unless granted permission to do so by the probation officer;
                (10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
                        confiscation of any contraband observed in plain view of the probation officer;.
                (11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
                        enforcement officer;
                (12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement
                        agency without the permission of the court; and
                (13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
                        defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make
                        such notifications and to confirm the defendant’s compliance with such notification requirement.

                 SPECIAL CONDITIONS
                (1) Submit person, residence, office or vehicle to a search, conducted by a United States Probation Officer at a
                     reasonable time and in a reasonable manner; failure to submit to a search may be grounds for revocation; the
                     defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition;
                (2) Not enter the Republic of Mexico;
                (3) Report all vehicles owned or operated, or in which you have an interest, to the probation officer;
                (4) Seek and maintain full time employment and/or schooling or a combination of both:
                (5) Participate in a program of drug or alcohol abuse treatment, including urinalysis testing and counseling, as
                     directed by the probation officer. The defendant shall be tested 3 times a month for one year. The probation
                     officer may modify testing if no dirty tests are reported.
                (6) Home Incarceration: the defendant shall be monitored for duration of current Court proceedings or until further
                     notice, with location monitoring technology, which may include the use of radio frequency (RF), Global
                     Positioning System (GPS) devices, Voice Recognition or Smartlink, at the discretion of the probation officer.
                     The defendant shall abide by all technology requirements, which could include the requirement of a cellular
                     phone (SmartLink) or the installation of a landline (VocieID). He/she shall pay the costs of location monitoring
                     based upon their ability to pay as directed by the probation officer. In addition to other court-imposed conditions
                     of release, the defendant's movement in the community shall be restricted as follows: The defendant shall be
                     restricted to his residence at all times except for medical treatment/necessities and court appearances or other
                     activities specifically approved by the court.
                (7) You shall have no contact, either direct or indirect, by any means or by a third-party, with Abelina Jimenez, for
                     any reason.
                (8) Contact your Probation Officer by phone by the first day following your release.
                       Case
AO 199C (Rev. 09/08- EDCA      1:17-cr-00057-DAD
                          [Fresno]) Advice of Penalties   Document 36 Filed 05/15/20 Page
                                                                                      Page 3 3of 3of                      3    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                /s/ Joseph Adrian Rivera
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(   ✔) The defendant is ORDERED released after processing.

Date:      May 15, 2020
                                                                                  Judicial Officer’s Signature


                                                                        Stanley A. Boone
                                                                                    Printed name and title

                                                                United States Magistrate Judge

                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
